 In the Matter of SAMS MOTOR SALES, INCORPORATED, EMPLOYER.andINTERNATIONAL ASSOCIATION OF MACHINISTS, PETITIONERCaseNo. 34-RC-82SUPPLEMENTAL DECISIONANDDIRECTIONMay 17, 1949On January 27, 1949, pursuant to a Decision and Direction of Elec-tions issued by the Board on January 3, 1949, an election by secret'ballotwas conducted under the direction and supervision of theRegional Director for the Fifth Region, among the employees of theEmployer in the unit found appropriate in the Decision?Followingthe election, a Tally of Ballots was furnished the parties.The tallyshows that there were approximately 20 eligible voters and that 18ballots were cast, of which 7 were for the Petitioner, 7 against thePetitioner, and 4 ballots were challenged.The challenged ballots aresufficient in number to affect the results of the election.On February 2, 1949, the Petitioner filed Objections to the Conductof the Election, alleging that the Employer, through his supervisorsmade certain threats to an employee or employees prior to the election.Thereupon, in accordance with the Board's Rules and Regulations,the Regional Director conducted an investigation on the objections tothe conduct of the election and the challenges.On April 8, 1949, the Regional Director issued and duly servedupon the parties his Report on Objections and Challenges. In hisreport the Regional Director found that the objections were withoutmerit and recommended that they be overruled.He further foundthat the challenges to the ballots of Tom Holmes and James Daltonshould be sustained and their ballots should not be counted, and thatthe challenges to the ballots of Alfred Carter and Foster Patrickshould be overruled and these two ballots should be opened and counted.IThe instantcase, by order of the Board,was consolidatedwithMatterofHarrysCadillac-Pontiac Company,Incorporated,CaseNo. 34-RC-71and six other similar cases(81 N. L. R. B. 1). The instantcase, for the purpose of this Supplemental Decision andDirection, is herebysevered from the other cases.83 N. L. R. B., No. 97.660 SAMS MOTOR SALES, INCORPORATED661As no exceptions to the Regional Director's Report on Objectionsand Challenges have been filed within the time provided therefor, wehereby adopt the Regional Director's findings and recommendations.We hereby overrule the Petitioner's objections to the conduct of theelection.We further sustain the challenges to the ballots of Holmesand Dalton, and overruled the challenges to the ballots of'Carter andPatrick.We shall direct that the latter two ballots be opened andcounted.DIRECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Sams Motor Sales, Incorporated,of Asheville, North Carolina, the Regional Director for the Fifth Re-gion, shall, pursuant to the National Labor Relations Board Rules andRegulations, within 10 days from the date of this Direction, open andcount the ballots of Alfred Carter and Foster Patrick and thereaftercause to be served upon the parties a Supplemental Tally of Ballots,including therein the count of such challenged ballots.MEMBERS REYNOLDS and MuRDocg took no part in the considerationof the above Supplemental Decision and Direction.844340-50-vol. 83-43